DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2011/0174743) in view of Englehardt et al. (US 2007/0119785).
Regarding claims 1-3, Huang discloses a method for the removal of a selenium species from wastewater (abstract, [0002], [0004]). The system includes a fluidized bed reactor (abstract; Figure 1, reactor 110; [0111]). The systems includes a reactor body (Figure 1, reactor 110; [0111]).  A mixer is disposed in a lower portion of the reactor body (Figure 1, stirrer 138; [0114]).  A reaction is zone defined about the mixer and includes an iron-based reactive solid (Figure 1, fluidized reactive zone 112; [0114]; [0043]).  The iron-based reactive solid includes zero-valent iron media (ZVI) ([0147]; [0169]; [0173]-[0184]; [0062]; [0046]). 
Wastewater that is contaminated with the selenium species may be directed into the fluidized bed reactor and mixed using the mixer ([0111]-[0114]; [0094], wastewater types; [0096], contaminant types).  Huang discloses that the selenium species may include selenocyanate ([0096]).
Huang discloses that in some embodiments, it may be advantageous to maintain the reaction zone in an oxidizing environment, and therefore, aeration may be applied ([0076]).  The reference does not explicitly state, however, that an air supply configured to inject an oxygen-containing gas, such as air, into the reaction zone defined about the mixer or into a lower portion of the fluidized bed reactor.
Englehardt discloses a wastewater treatment system including a reaction zone that uses an iron-based reactive solid (abstract, [0030], Figure 1, reactor 110).  The reactor includes at least one inlet at 
It would have been obvious to one having ordinary skill in the art at the time of the invention to include an air supply on the bottom of the reactor of Huang that is configured to inject air directly into the reaction zone of the reactor, as suggested by Huang and Englehardt, since doing so will supply the aeration desired by Huang and aid in creating an oxidizing environment in the reactor.  
Regarding claims 4-6, Huang discloses that the wastewater may be stripped sour water or wastewater from flue gas desulphurization ([0003]; [0094]).  Such water may be selenium species present in various forms, from dozens of ppb to over 5 ppm ([0003].  Huang discloses that it is desirable to remove these selenium species ([0003]-[0004]) and suggests that in certain examples, removal rates for selenium pollutants exceed 99.8%, to levels less than 7 ppb ([0263]; Table 2).  Further, regarding limitations recited in claims 4-6 which are directed to specific contaminant reduction results of the recited method, it is noted that once a method is disclosed to comprise the same sequence of treatment steps with the same type of media and fluidized bed reactor, performed on the same type of wastewater as recited and disclosed in the instant specification, and therefore is the same as the treatment method of claims 4-6, the method of the prior art will, inherently, achieve the recited properties.  See MPEP § 2112.02.
Regarding claim 7, Huang discloses that the ZVI media comprises ZVI particles coated with an iron oxide ([0045]-[0046]; [0052]; [0147]).
Regarding claim 8, Huang discloses that the ZVI media comprises ZVI particles coated with magnetite ([0045]-[0046]; [0052]; [0147]).
Regarding claim 9, Huang discloses that the ZVI media comprises ZVI particles and particles comprising magnetite ([0045]-[0046]; [0052]; [0147]; magnetite coated ZVI particles will include particles comprising magnetite and particles comprising ZVI).
claims 10 and 11, Huang discloses that the method may include a step of adding a source of Fe2+ ions, such as FeCl2, into the fluidized bed reactor ([0174]-[0184]; [0071]-[0073]).
Regarding claims 12 and 13, while Huang discloses in at least one example that the addition of FeCl2 may be at a rate sufficient to maintain approximately 84 mg of Fe2+ per 1 L wastewater (1.5 mmol/L; [0174-[0184]), the reference does not explicitly disclose that it may be added at a rate so as to maintain the concentration of Fe2+ ions in the wastewater in a range between about 0 mg/L and about 50 mg/L.  Huang does disclose, however, that Fe2+ may be consumed at various rates within the reactor to maintain a reactive surface on the ZVI composite particles ([0056]).  Thus, the reference suggests that the amount of Fe2+ added to the reactor may be monitored to ensure the system maintains the desired activity level ([0056]).
As the activity level in the reactor and reactive surface on the ZVI particles are variables that can be modified, among others, by adjusting said concentration of Fe2+ in the wastewater within the reactor, the precise Fe2+ concentration would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the claimed Fe2+ concentration in the wastewater cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the Fe2+ concentration in the wastewater within the reactor of modified Huang to obtain the desired reactive surface on the ZVI particles and activity level within the reactor (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 223).
Regarding claim 14, Huang discloses that a pH adjustment agent is added to the fluidized bed reactor at a flow rate that maintains a pH of the wastewater in the fluidized bed reactor between about 6 and 8 ([0089]; [0174]-[0184]).
claims 15 and 16, Huang teaches that the water source may be stripped sour water ([0094]); therefore, in order to obtain stripped sour water from sour water, the wastewater has inherently been treated with an oxidizer prior to being introduced into the fluidized bed reactor (as is widely known in the art, stripped sour water is formed by contacting a sour water stream with steam or air to remove hydrogen sulfide and ammonia from the water; steam or air both act as oxidizers).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Emerson (“Sour water stripper”) is cited as support for the position that stripped sour water is sour water that has been treated with air or steam (oxidizers; pg. 1, para. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777